Amendments filed Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN NGUYEN on February 24, 2021.

The application has been amended as follows: 

In the specification:

	Page 19, lines 3-4, delete “The two openings allow users to open and 
			         manually control the mobile device housing inside the 
		     	         pouch.”

In the claims:	

Cancel claim 14. 



15. (New)	A pouch to house a mobile electronic device, the pouch comprising:
a shell constructed of a fabric and defining an interior space, the shell further defining an outer wall with through access openings for a user to access and manually control operation of the mobile electronic device when the device is inserted inside the interior space of the shell;
a locking mechanism including a tag and a pin, the locking mechanism disposed on the shell at a defined insertion opening of the shell between opposite wall portions of the shell, the insertion opening allows insertion of the mobile electronic device into the shell; 
the locking mechanism including a locking assembly with a passage in the tag to receive an elongated rod of the pin, insertion of the elongated rod into the passage will lock the pin to the tag and secure the opposite wall portions of the shell to each other to partially close the defined opening and leaving two smaller openings of the defined opening on opposite sides of the locking mechanism, the smaller openings preventing removal of the mobile electronic device from the shell, but allowing appropriately smaller accessories to be inserted through the smaller openings into the interior space of the shell.   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571)272-4555.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.        Status information for unpublished applications is available through Private PAIR only.







  


/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                         


BPG                                                                                                                                                                                                        

BRYON P. GEHMAN
Primary Examiner
Art Unit 3736